Citation Nr: 0818267	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  04-39 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied service connection 
for bilateral hearing loss and tinnitus.

This case was previously before the Board in October 2007 and 
was remanded for further development.  The case has since 
been returned to the Board and is now ready for appellate 
review. 


FINDINGS OF FACT

1.	The veteran's bilateral hearing loss first manifested many 
years after service and the competent medical evidence shows 
that it is not related to service or any aspect thereof, 
including noise exposure.

2.	The veteran's bilateral tinnitus first manifested many 
years after his separation from service and is not related to 
his service or to any incident therein.  


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2007). 

2.	Bilateral tinnitus was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."   Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO sent correspondence in August 2003; rating 
decisions in September 2003 and August 2004, and a statement 
of the case in August 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the January 2008 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has obtained a medical examination in relation 
to these claims.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law with 
regard to the concussion due to head injury claim.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
like hearing loss due to an organic disease of the nervous 
system and tinnitus, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. 3.159(a).  Lay 
assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The record before the Board contains 
service medical records and post-service medical records, 
which will be addressed as pertinent.  Dela Cruz v. Principi, 
15 Vet.App.143 (2001) (a discussion of all evidence by the 
Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence). 

The veteran claims that he has bilateral hearing loss and 
tinnitus that were caused by noise exposure during service.  
Service personnel records show that he was an aircraft and 
engine mechanic.  Thus, the Board finds that he was likely 
exposed to acoustic trauma in service. 

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
thresholds for any of the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz are 40 decibels or more; when the 
thresholds for at least three of these frequencies are 26 
decibels; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385. 
During his February 1967 entrance examination, the veteran 
had the following puretone thresholds, in decibels:


500 Hz
1000 Hz
2000 
Hz
4000 Hz
Right Ear
0
0
0
0
Left Ear
10
0
0
0

At the time of his separation examination in February 1971, 
his puretone thresholds, in decibels, were as follows:


500 Hz
1000 Hz
2000 
Hz
3000 Hz
4000 Hz
Right Ear
10
5
5
0
10
Left Ear
15
10
5
5
5

An audiological examination performed in July 2003, showed 
the following puretone thresholds, in decibels:


500 Hz
1000 Hz
2000 
Hz
3000 Hz
4000 Hz
Right Ear
25
25
25
25
85
Left Ear
25
25
25
25
80

The veteran underwent a VA audiological examination in 
December 2007.  He reported that he worked around jet engine 
noise during his entire four years of service.  Although he 
stated that he wore hearing protection (earmuffs) most of the 
time, he claimed that there was no time for protection during 
a "hot" mission.  He also claimed that he suffered two 
concussions while on active duty.

The veteran stated that his post military occupational noise 
exposure included 21 years of boat engine noise while working 
as a commercial fisherman and a merchant marine.  He stated 
that hearing protection (ear plugs) was utilized while 
working in the engine room.  He did not report any 
recreational noise exposure, history of ear infections, 
surgery on the ears, otoneuroloigic disease, ototoxic 
exposure, dizziness, or a family history of hearing loss.

On physical examination, otoscopy revealed clear ear canals 
bilaterally, with both tympanic membranes visualized and 
intact.  Acoustic immittance testing yielded Type A 
tympaograms bilaterally, indicating normal eardrum compliance 
and pressure.  Acoustic stapedial reflex thresholds were 
present at all test frequencies bilaterally.  Reflex decay 
was negative bilaterally at 50 Hertz.  

The veteran had the following puretone thresholds, in 
decibels:


500 Hz
1000 Hz
2000 
Hz
3000 Hz
4000 Hz
Right Ear
10
20
25
30
60
Left Ear
20
15
20
55
55

His average puretone threshold was 33.75 in the right ear and 
36.25 in the left ear.  Speech audiometry reveled speech 
recognition ability of 96 percent in the right ear and 92 
percent in the left ear.  He was diagnosed with normal to 
moderately severe sensorineural bilateral hearing loss.

After noting her review of the claims file, the VA 
audiologist opined that the veteran's hearing loss and 
tinnitus were not caused by or a result of unprotected 
military noise exposure or acoustic trauma.  Her rationale 
for the opinion was that the veteran had no inservice 
complaints of tinnitus and normal hearing upon discharge. 

The Board acknowledges that the competent medical evidence 
shows that the veteran has a current hearing disability under 
38 C.F.R. § 3.385.  However, applying the facts to the law 
the Board finds that service connection for bilateral hearing 
loss is not warranted for four reasons.  First, the veteran's 
service medical records do not show that he had a hearing 
disability within the meaning of 38 C.F.R. § 3.385 upon 
entrance, separation, or within one year of separation.  

Second, the first evidence showing a hearing disability under 
VA standards does not occur until July 2003, approximately 32 
years after service.  This lengthy period without evidence of 
treatment or continuity of symptoms weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Third, the December 2007 VA examination report indicates that 
the veteran's current hearing disability is not related to 
his active service.  There is not contrary medical opinion of 
record.

In his March 2008 brief, the veteran's representative 
contented that the rationale provided in December 2007 by the 
VA audiologist was specious because having normal hearing on 
a separation does not necessarily preclude service 
connection.  Yet, in the absence of a competent contrary 
opinion, the Board finds no reason to doubt the credibility 
or competency of the December 2007 findings.  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings.  Sklar 
v. Brown, 5 Vet. App. 140 (1993).  Here, the opinion of 
record was rendered by a licensed audiologist and supported 
by a rationale that was based on a detailed history provided 
by the veteran, a contemporaneous examination, and a review 
of the claims file.  Accordingly, the Board finds that the 
opinion has high probative value.  Guerrieri v. Brown, 4 Vet. 
App. 467 (1993) (The credibility and weight to be attached to 
medical opinions are within the province of the Board as 
adjudicators.). 

Although the Board acknowledges the veteran's assertions 
regarding the cause of his disability, he lacks the medical 
competence to render a diagnosis of hearing based on these 
symptoms, or to relate them to a particular circumstance, 
such as any in- service noise exposure.  Bostain v. West, 11 
Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  The veteran is competent to 
give evidence about the symptoms that he experienced.  Layno 
v.  Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished, however, from weight and credibility, which 
are factual determinations going to the probative value of 
the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).



The Board finds that the weight of the credible evidence 
demonstrates that the veteran's bilateral hearing loss is not 
related to his active service or to any incident therein.  As 
the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).
However, the record indicates that his tinnitus is unrelated 
to service.  His service medical records are void of any 
complaints, symptoms, diagnoses, or treatment attributable to 
tinnitus.  There were no complaints, diagnoses, or treatment 
with respect to tinnitus until the December 2007 VA 
examination, 36 years after his separation from service.  In 
December 2007, a VA audiologist concluded that his tinnitus 
was not due to acoustic trauma incurred in service.  There is 
no contrary medical opinion of record.

The veteran contends that he has tinnitus that is related to 
his active service.  However, as a layperson he is not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed.  
Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In view of the lengthy period without complaints, diagnoses, 
or treatment related to tinnitus and the negative VA opinion, 
the Board finds that the evidence is against a finding that 
the veteran's tinnitus is related to service.  Furthermore, 
the medical opinion of record found that the tinnitus was not 
related to his service.  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


